Dissenting Opinion by
Spaeth, J.:
I cannot agree with either of the conclusions reached by the majority in interpreting two sections of the Juvenile Act, December 6, 1972, P. L. 1464, §1 et seq., 11 P.S. §§50-101 to 103, 50-201, 50-301 to 335 (Supp. 1973).
Section 13(a) of the Act, 11 P.S. 50-310(a), states in part:
*445“(a) A person taking a child into custody, with all reasonable speed and without first taking the child elsewhere, shall: . . . .
“(3) Bring the child before the court or deliver him to a detention or shelter care facility designated by the court . . . .”
The majority has concluded that a two-hour delay between the time of appellant’s arrest and the time he arrived at a detention center was not an unreasonable delay in contravention of §13 (a) (3). It relies on cases such as Commonwealth v. Futch, 447 Pa. 389, 290 A. 2d 417 (1972), applying Pa. R. Grim. P. 118 which requires that a defendant arrested without a warrant be taken “without unnecessary delay” before a magistrate. While it might be argued that the General Assembly, either by employing different language or simply as a matter of policy, did not intend the adult standard or cases involving adults to be used in interpreting and applying the Juvenile Act, it is unnecessary to go that far. Appellant, after his arrest, was taken to the North Central Division Police Station. There is no indication that the police station is a “detention or shelter care facility” “designated or operated by the court and approved by the Department of Public Welfare” as a proper facility for the detention of juveniles. §14(a) (4), 11 P.S. 50-311 (a) (4). The police station would probably be better classified as a “jail or other facility for the detention of adult offenders or persons charged with crime”, facilities where juveniles may not generally be detained. §14(b), 11 P.S. §50-311 (b). Since appellant was first taken to a place other than a court or a detention facility, §13(a) (3) of the Juvenile Act was violated and appellant’s confession, having been “obtained in the course of a violation of this act”, should have been suppressed. §21 (b), 11 P.S. §50-318 (b).
*446Section 21(b) of tbe Juvenile Act, 11 P.S. §50-318 (b), reads in part as follows: “A confession validly made by a child out of court at a time when the child is under eighteen years of age shall be insufficient to support an adjudication of delinquency unless it is corroborated by other evidence.” Section 21(b) does not indicate the nature or quantum of evidence required to corroborate a juvenile’s confession. The majority argues that it merely codifies the corpus delicti rule, making it applicable to juvenile cases. To establish a corpus delicti, the Commonwealth must show that a loss or injury has occurred and that someone’s criminality was its source. Commonwealth v. Rhoads, 225 Pa. Superior Ct. 208, 310 A. 2d 406 (1973). While proof of the elements of a corpus delicti does corroborate a confession to a degree, §21 (b) makes no sense unless it is read to require more, i.e., independent evidence tending to connect the defendant with the crime. By limiting the corroboration requirement to confessions obtained from those under eighteen, the General Assembly, it would seem clear, was seeking to provide for the younger people covered by the Act protection beyond that provided by the corpus delicti rule.
In addition to protecting young people under eighteen, the Juvenile Act extends to individuals “under the age of twenty-one years who committed an act of delinquency before reaching the age of eighteen years”. §2(1), 11 P.S. §50-102. Under the majority’s view, anyone in this category who confessed after the age of eighteen would not receive the benefits of the corpus de-licti rule since §21 (b) is specifically limited to confessions obtained from those under eighteen. Thus, the protection of the corpus delicti rule would extend to juveniles who confess prior to age eighteen and to all persons tried as adults, but not to those who confess after age eighteen and are tried as juveniles. There is no reason to suspect that the General Assembly intended *447so unreasonable a result. See 1 Pa. S. §1922 (1973) (absurd, unreasonable results not intended by tbe General Assembly); 1 Pa. S. §1928 (1973) (statutes are to be liberally construed to promote justice). In performing the function of statutory construction, the many consequences of a particular interpretation should be considered. 1 Pa. S. § 1921(c) (6) (1973). Given the consequences of the majority’s interpretation of §21 (b), it seems clear that §21 (b) should be read to require more than proof of a corpus delicti where a confession comes from a juvenile under eighteen, thereby preserving the possibility that the rule will be applied to confessions coming from juveniles over eighteen.
In fact, §21 (b) is addressed to the sufficiency of the evidence in support of an adjudication of delinquency, whereas the corpus delicti rule governs the admissibility of a confession, i.e., a confession may not be admitted into evidence until a corpus delicti is proved. Commonwealth v. Turza, 340 Pa. 128, 134, 16 A. 2d 401, 404 (1940). The Juvenile Act is silent on the rules of evidence to be applied in cases coming under it; there is an indication that traditional rules are to apply with some relaxation after an adjudication on the merits has been made. §23 (d), 11 P.S. §50-320. If the traditional rules of evidence apply, all juveniles would receive the benefits of the corpus delicti rule as a matter of course. If the benefits of the rule are otherwise assured to juveniles under eighteen, then it is inescapable that §21 (b) requires more than proof of the elements of a corpus delicti. To hold otherwise would violate the maxim of statutory construction that “[ejvery statute shall be construed, if possible, to give effect to all of its provisions.” 1 Pa. S. §192t(a) (1973).
I would reverse.